Title: To James Madison from James Jay, 11 July 1811 (Abstract)
From: Jay, James
To: Madison, James


11 July 1811, New York. Expresses his disappointment at receiving JM’s letter of 5 July. Explains his circumstances and background for the benefit of the secretary of the navy, who “may probably be ignorant of my history.” Gives an account of his life, beginning with the collection he made in Great Britain for Columbia College before the Revolution and his decision to support the cause in America, thereby sacrificing “the prospect of succeeding to a large fortune in England.” Alludes to his having advanced money in the common cause, to the services he rendered General Washington, “from whence, by his own acknowledgment, he derived great advantage in his military operations,” and to the suffering and distress he endured. Recalls that Lord North had once wished to get him a passage to America but was unable to grant it. “The President of the United States tells me it would be agreeable to him if my request could be gratified, but informs me, that the Secretary of the Navy has made Arrangements which will not admit of private passengers! … Don’t you think if the President had expressed to the Secretary his inclination that my request might be gratified, but that the Secretary would have accomplished it? What a strange fellow was Jefferson! he invited Tom Paine, & offered him a passage in a frigate, without, as it seems, consulting the Secretary of the Navy about it.”
“It occurs to me, that Mr. Hamilton was apprehensive that if he should accommodate me with a passage, other persons might apply for the same. The features of my Character & Conduct in regard to our Country prior to & during the Revolution, are so strongly & singularly marked, that I am inclined to think that no person could complain had a Case thus circumstanced been made an exception in a general rule against private passengers. But to say no more on this subject, had I applied to Mr. Hamilton instead of writing to yourself, I should have acquainted him, that in crossing the Atlantic several years ago, some new thoughts in Naval Science occurred to me; that a subsequent voyage threw farther light on the ideas that had presented themselves to my consideration; and that I should be happy to have so good an opportunity, as sailing in a frigate would afford, of prosecuting a subject which promises to be of considerable importance.” Will now sail to France alone as his son declines to go. Supposes “some fair one has sequesterd his heart.”
